Citation Nr: 1455276	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-23 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for PTSD.

2.  Entitlement to an initial rating higher than 10 percent for lumbar strain from August 9, 2009 to January 24, 2013.

3.  Entitlement to an initial rating higher than 20 percent for lumbar strain from August 9, 2009.

4.  Entitlement to an initial compensable rating for residuals of a fracture of the distal phalanx of the right long finger.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to August 2009.

These matters come before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted service connection for PTSD, lumbar strain, and residuals of a fracture of the distal phalanx of the right long finger.  The RO assigned initial ratings of 30, 10, and 0 percent for these disabilities, respectively, effective August 9, 2009, the day after separation from service.  The Veteran timely appealed the assigned initial ratings.

In September 2013, the RO increased the rating for lumbar strain to 20 percent, effective January 24, 2013.  This created a staged rating as indicated on the title page.  The Board also notes that the Veteran was granted a temporary total rating for his PTSD from March to May 2010, and that period will not be discussed further herein.

In May 2014, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Throughout the appeal period, the symptoms and overall impairment caused by the Veteran's PTSD have most nearly approximated occupational and social impairment manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  At no time during the pending appeal have the symptoms or overall impairment caused by the Veteran's PTSD more nearly approximated total occupational or social impairment.

3.  For the appeal period August 9, 2009 to January 24, 2013, symptoms of the Veteran's lumbosacral strain most nearly approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.

4.  At no time during the pending appeal have symptoms of the Veteran's lumbar strain more nearly approximated forward flexion of the thoracolumbar spine 30 degrees or less, and there has been no ankylosis or incapacitating episodes.

5.  From August 9, 2009, the Veteran's right long finger disability caused painful motion with some functional impairment.

6.  The Veteran's PTSD, lumbar strain, and right long finger disability do not present an exceptional disability picture such that the available schedular evaluations for those disabilities are inadequate to warrant referral for extraschedular consideration.


CONCLUSIONS OF LAW

1.  From August 9, 2009, the criteria for an initial rating of 70 percent, but no higher, for PTSD, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  From August 9, 2009 to January 24, 2013, the criteria for an initial rating of 20 percent for lumbar strain are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40. 4.45, 4.71a, DC 5237 (2014).

3.  From August 9, 2009, the criteria for an initial rating higher than 20 percent for lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40. 4.45, 4.71a, DC 5237.

4.  From August 9, 2009, the criteria for an initial rating of 10 percent, but no higher, for residuals of a fracture of the distal phalanx of the right long finger, are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40. 4.45, 4.59, 4.71a, DC 5237.

5.  From August 9, 2009, the criteria for a remand for referral of an extraschedular rating for PTSD, lumbar strain, and residuals of a fracture of the distal phalanx of the right long finger, are not met.  38 C.F.R. § 3.321(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

As service connection, an initial rating, and an effective date have been assigned in connection with each of the claims being decided herein, and these claims arise from the Veteran's disagreement with the initial ratings assigned upon the grant of service connection, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The Veteran and his representative have not identified any outstanding relevant evidence.  Although the Veteran indicated during the Board hearing that he continued to receive VA treatment, a remand to obtain treatment records since the Board hearing would be inappropriate in the absence of a specific indication of relevance because in the case of any veteran receiving ongoing VA treatment, new records will always be created during the time it takes to process a remand, thus preventing a final decision from ever being rendered.

The Veteran was provided an opportunity to set forth his contentions on the claims being decided herein during the May 2014 hearing before the undersigned.  The record reflects that at the May 2014 hearing the undersigned explained the issues of entitlement to higher ratings for PTSD and lumbar strain, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Leavey v. McDonald, No. 12-1883, 2014 WL 6065599 (Vet. App. Nov. 14, 2014), slip op at 6.  The issue of entitlement to a higher initial rating for right long finger fracture residuals was not discussed.  Given, however, that the Board is granting the maximum schedular rating for this disability in the decision below and there is no basis for consideration of an extraschedular rating, any error in not discussing this issue during the Board hearing is harmless.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board will therefore proceed to the merits of the claims being decided herein.

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) in 38 C.F.R. Part 4.  See 38 C.F.R. § 3.321(a).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id.

In addition, staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Here, however, as shown below, uniform ratings are warranted for each disability on appeal.

PTSD

In considering the appropriate rating to assign in a particular case, when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  The Veteran is in receipt of service connection for PTSD, but has also been diagnosed with other psychiatric disorders and been granted service connection for a traumatic brain injury.  While ratings for traumatic brain injury involve cognitive symptoms, here, as indicated on the most recent January 2013 VA examination and elsewhere, the primary cause of the Veteran's occupational and social impairment is his PTSD.  Consequently, the Board will consider all of the cognitive and psychiatric symptoms when determining the appropriate initial rating for PTSD.

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, DC 9411.  All acquired psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders.  The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders, including 38 C.F.R. § 4.130, to remove outdated references to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See Interim Final Rule, 79 Fed. Reg. 45093-02 (Aug. 4, 2014).  As the provisions of this interim final rule were not intended to apply to claims that had been certified for appeal to the Board, and this case was certified in October 2013, see id., the Board will not consider the provisions of the interim final rule in this decision.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

Finally, a 100 percent rating is warranted for total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms."  Thus, "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" and "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Id.  In the context of a 70 percent rating, "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

In this case, the Veteran has had symptoms listed in and equivalent to those in the 30, 50, 70, and 100 percent criteria.  On the September 2009 VA examination, the Veteran reported decreased concentration, memory loss, and poor social interaction with no current friends.  An April 2012 VA treatment note indicated that the Veteran experienced depression and nightmares every night, heard voices when awake, and had worsening memory worsening memory.  On the January 2013 VA examination, the Veteran reported chronic anxiety, frequent intrusive daytime ideations of military traumatic events, frequent distressing nightmares, occasional panic-like symptoms, chronic sleep impairment, mild memory loss, blunted affect, occasional dissociative flashback episodes, avoidance of activities, people, and places, global diminished interest in participation in most daily activities, restrictive range of affect, episodic irritability, chronic difficulty in concentration, chronic impairment in concentration and memory skills, frequent hypervigilance, and chronic difficulty establishing and maintaining successful interpersonal relationships.  The VA examiner noted symptoms of anxiety, suspiciousness, chronic sleep impairment, flattened affect, and disorientation to time or place, although he also noted that the Veteran reported that these episodes occurred less than weekly, and generally lasted no more than two or three minutes.  The Veteran has thus experienced the chronic sleep impairment listed in the criteria for a 30 percent rating, the flattened affect listed in the criteria for a 50 percent rating, the difficulty in adapting to stressful circumstances listed in the criteria for a 70 percent rating, and the disorientation to time or place listed in the criteria for a 100 percent rating.  The issue is thus which criteria the symptoms and overall impairment have most nearly approximated.  

The September 2009 VA examiner indicated that "the Veteran appears to be suffering at least moderate difficulty in social and occupational functioning" (emphasis added).  The January 2013 VA examiner, reviewing the criteria from the general rating formula, indicated that there was occupational and social impairment with occasional decrease in work efficiency most nearly approximating the criteria for a 30 percent rating.  In addition, the Global Assessment of Functioning (GAF) scores were 51 on the September 2009 VA examination and 53 on the January 2013 VA examination.  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The GAF scores were thus near the border between moderate and serious symptoms.

However, neither the GAF scores nor January 2013 VA examiner's opinion as to which criteria the Veteran's symptoms most nearly approximated are binding on the Board.  38 C.F.R. § 3.100(a) (2014) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual Rewrite, pt. III, subpt. iv, ch. 3, § A-9(j) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  The September 2009 VA examiner indicated that there was at least moderate difficulty in occupational and social functioning, suggesting the difficulty could be greater than that, and the symptoms affected most areas of functioning, including a near inability to establish and maintain effective relationships.  The evidence is thus at least evenly balanced as to whether the Veteran's symptoms and overall impairment more nearly approximate the criteria for a 70 percent rating.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an initial rating of 70 percent is warranted for his PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

A higher, 100 percent rating is not, however, warranted because the symptoms and overall impairment did not more nearly approximate the total occupational and social impairment required for such a rating, and the evidence was not approximately evenly balanced on this question.  Although there was a reference to disorientation to time or place on the January 2013 VA examination, the examiner noted that the Veteran reported that these episodes occurred less than weekly, and generally lasted no more than two or three minutes.  In addition, although the April 2012 VA treatment note indicated that the Veteran heard voices, the other VA treatment notes and VA examination reports indicated that the Veteran did not have delusions or hallucinations, and it thus cannot be said that the Veteran had the persistent delusions or hallucinations listed in the criteria for a 100 percent rating.  Moreover, the VA examinations and treatment records reflected that thought processes and communication were not grossly impaired, the Veteran's behavior was not grossly inappropriate, he was not a persistent danger of hurting himself or others, and he was able to perform the activities of daily living, including maintaining personal hygiene.  Further, the September 2009 VA examiner indicated that the Veteran got along well with brother, two sisters, and parents, the April 2012 VA treatment note indicated he had two supportive friends, and the January 2013 VA examiner noted that he had one close friend and his parents were part of his social environment.  Moreover, although the Veteran also indicated on the January 2013 VA examination that there had been a decline in his desire to participate in social activities had declined since separation from service, he nevertheless continued to have some social relationships reflecting that he did not have total social impairment.

In addition, while the Veteran's PTSD affected him in his occupation as a limousine driver, he indicated on  the January 2013 VA examination that he had been a limousine driver, but "stopped working at that job because he could no longer lift luggage and put it in the limo which was part of his job duties because of his back pain."  The Veteran indicated elsewhere that he could not work because of a combination of his physical and psychiatric disabilities.  During the Board hearing the Veteran stated that both his PTSD and lumbar strain affected his ability to work.  The evidence thus reflects that the Veteran's PTSD did not by itself cause total occupational impairment.

The above evidence reflects that the symptoms and overall impairment caused by the Veteran's PTSD did not more nearly approximate total occupational and social impairment and that the evidence is not approximately evenly balanced on this question.  An initial rating higher than 70 percent is therefore not warranted for PTSD for any time period during the pending appeal.

Lumbar Strain

The Veteran's lumbar spine strain is rated under 38 C.F.R. § 4.71a, DC 5237.  All disabilities of the spine are rated either under the General Rating Formula for Diseases and Injuries of the Spine (general rating formula) or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes. There was no evidence of IVDS or incapacitating episodes on the October 2009 or January 2013 VA examinations or in the VA treatment notes; the IVDS formula is therefore inapplicable in this case.

Under the general rating formula, a 20 percent rating is assigned for, among other things, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Higher schedular ratings of 50 and 100 percent ratings are warranted for unfavorable ankylosis of the thoracolumbar spine and the entire spine, respectively.

In addition, when assessing the severity of a musculoskeletal disability partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.

The 20 percent rating that the Veteran is receiving from January 24, 2013 is based on the finding on the VA examination of that date that forward flexion of the thoracolumbar spine was to 45 degrees.  On the October 2009 VA examination, flexion was to 85 degrees.  While there was objective evidence of pain following repetitive motion, there were no additional limitations after three repetitions of range of motion.  The fact that the Veteran experienced pain following repetitive motion does not equate to functional loss warranting a higher rating. Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (pain "may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or ] endurance'" (quoting 38 C.F.R. § 4.40)), 43 ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").  The Veteran indicated, however, on the October 2009 VA examination that he experienced severe weekly flare-ups lasting for hours, during which the increased pain severely limited his mobility, to include flexion.  In Mitchell, the Court held that DeLuca stands for the proposition that when pain is associated with movement, the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the relevant part of the anatomy is used repeatedly over a period of time, and that such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id. at 44.  Thus, there can be additional limitation of motion due to flare-ups that is not apparent on an examination but that may nevertheless be taken into account in determination range of motion figures for purposes of assigning the appropriate rating.

The Board finds the Veteran's statements on the October 2009 VA examination to be competent and credible and the evidence therefore reflects that his range of motion did not suddenly worsen at the time of the January 24, 2013 exam, but, rather, has been reduced during flare-ups to between 30 and 60 degrees flexion throughout the appeal period.  The evidence is thus at least evenly balanced as to whether range of motion of the Veteran's thoracolumbar spine more nearly approximated the flexion between 30 and 60 degrees warranting an initial 20 percent rating from August 9, 2009.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an initial rating of 20 percent for lumbar strain is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The remaining question, as indicated on the title page, is whether an initial rating higher than 20 percent is warranted for lumbar strain at any time since August 9, 2009.  For the following reasons, the Board finds that it is not.  Although the Veteran testified to flare-ups on the October 2009 VA examination as described above, he did not indicate the precise degree of additional limitation of motion beyond the 85 degrees on range of motion and repetitive motion testing on the October 2009 VA examination.  Moreover, the Veteran specifically denied any flare-ups on the January 2013 VA examination, on which range of motion was to 45 degrees, with objective evidence of painful motion beginning at 20 degrees, and  no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  As there was no additional limitation on repetitive motion testing and no flare-ups, the fact that there was pain at 20 degrees does not warrant the conclusion that range of motion more nearly approximated flexion limited to 30 degrees listed in the criteria for a 40 percent rating; rather, the range of motion was well within the 30 to 60 degrees listed in the criteria for a 20 percent rating.  See Mitchell, 25 Vet. App. at 38, 43.  There is also no indication of flexion more nearly approximating 30 degrees or less in the VA treatment records, to include repetitive motion testing and flare-ups.  Moreover, during the Board hearing the Veteran indicated that he experienced back pain but did not indicate the degree to which it limited his range of motion including flexion.  In sum, there is no indication in any of the lay or medical evidence that the range of motion including flare-ups more nearly approximated the thoracolumbar spine to 30 degrees or less warranting the next highest, 40 percent rating under the general rating formula for any portion of the appeal period.

In addition, the October 2009 VA examiner specifically found that there was no ankylosis of the thoracolumbar spine and there was no indication of ankylosis on the January 2013 VA examination or in the VA treatment notes.  An initial rating higher than 20 percent is therefore not warranted on this basis as well.

Finally, the January 2013 VA examiner specifically found that there was no evidence of radiculopathy or other neurologic abnormalities, and there was no evidence of associated objective neurologic abnormalities on the October 2009 VA examination or in the VA treatment notes warranting consideration of a separate rating under Note 1 to the general rating formula.

An initial rating higher than 20 percent is therefore not warranted for lumbar strain for any time period during the pending appeal.

Right Long Finger

The Veteran's residuals of a right long finger fracture have been rated pursuant to 38 C.F.R. § 4.71a, DC 5226, under which a maximum disability rating of 10 percent may be assigned for favorable or unfavorable ankylosis of the long finger.  The September 2013 VA examiner specifically found that there was no ankylosis of the thumb or any fingers of the right hand and there was no evidence of ankylosis on the October 2009 VA examination or in the VA treatment records.  There was, however, evidence of pain and painful motion of the right long finger, including on the October 2009 VA examination a finding of pain in the right finger which caused impairment in lifting or carrying bags.  The Veteran also reported pain in the hand and some difficulty grasping on the January 2013 VA examination.

The diagnosis on the January 2013 VA examination was "Normal right hand.  In spite of veteran's subjective complaints of pain and weakness there is no objective evidence to support a diagnosis."  The Board notes, however, that the intent of the Rating Schedule is to "recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59 (emphasis added).  Moreover, this regulation is applicable regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  Given that there is evidence of a right finger fracture in service and pain residual to the fracture throughout the appeal period, which has caused at least some functional impairment, the evidence is at least evenly balanced as to whether there is painful motion warranting a 10 percent rating under 38 C.F.R. § 4.59.  As reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to an initial rating of 10 percent for the Veteran's residuals of a fracture of the distal phalanx of the right long finger is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

An initial rating higher than 10 percent is not, however, warranted.  This is the maximum schedular rating under the diagnostic code pursuant to which the Veteran's right long finger fracture residuals are rated, DC 5226.  Moreover, a higher rating is not warranted under any other potentially applicable diagnostic code.  For example, limitation of motion of the long finger with a gap of one inch or more between the fingertip and the palm warrants a maximum 10 percent rating under DC 5229.  While higher ratings are warranted for ankylosis of multiple digits and limitation of motion of the thumb, there is no allegation or evidence of such limitation in this case.  An initial rating higher than 10 percent for right long finger fracture residuals is therefore not warranted.

Extraschedular

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

As to the Veteran's psychiatric disorders and lumbar spine strain, the discussion above reflects that the symptoms are fully contemplated by the applicable rating criteria.  As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  Similarly, the general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether these disabilities cause marked interference with employment for purposes of an extraschedular rating, although as discussed in the remand section below there is evidence that they impact the Veteran's employment.

As to the right long finger fracture residuals, the primary symptoms the Veteran reported was pain, although he also referred to difficulty grasping without making it clear if that was due to the right long finger.  In any event, one of the potentially applicable diagnostic codes the Board considered, DC 5229, applicable to limitation of motion of the index or long finger, references the length of the gap between the fingertip and palm, and this would encompass grasping.  As the pain described by the Veteran are contemplated by 38 C.F.R. § 4.59 and grasping is contemplated by DC 5229, the right long finger symptoms are fully contemplated by the applicable criteria.

As the criteria applicable to each disability adequately contemplate the Veteran's disability picture, consideration of whether the disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization, is not required.  A remand for referral for consideration of an extraschedular rating for these disabilities is therefore not warranted.  38 C.F.R. § 3.321(b)(1).

As the Board has not considered whether these disabilities caused marked interference with employment in the extraschedular context, there is no inconsistency in also finding below that a remand is warranted for adjudication of the issue of entitlement to a TDIU.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  There is also no occasion to consider the collective impact of these disabilities on employability.  Cf. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014) (indicating that referral for extra-schedular consideration based on the collective impact of multiple disabilities is warranted where the criteria do not contemplate the symptoms).

Conclusion

For the foregoing reasons, reasonable doubt has been resolved in favor of the Veteran in granting initial 70 and 20 percent ratings for PTSD and lumbar strain, respectively.  As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating of 20 percent, but no higher, for lumbar strain from August 9, 2009 to January 24, 2013 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating higher than 20 percent for lumbar strain from August 9, 2009 is denied.

Entitlement to an initial rating of 10 percent, but no higher, for residuals of a fracture of the distal phalanx of the right long finger, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

As indicated above, there is evidence that the Veteran's service-connected disabilities have significantly impacted his employability.  The issue of entitlement to a TDIU has thus been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  A remand is therefore warranted for the AOJ to consider this issue in the first instance, to include any appropriate development.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

After undertaking any appropriate development, adjudicate the issue of entitlement to a TDIU.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


